DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply submitted on 02/11/2022 has been entered. Claims 1-16 are currently pending where claim 16 is newly added. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant’s use of “at least one first drive means for conveying” has been interpreted under 112(f).
	Prong 1: use of means to provide an action
	Prong 2: means has been modified with “for conveying”
	Prong 3: lack of sufficient structure, first drive means does not imply any further structure
	Interpretation: The pumping components (I.e. impeller) to move the fluid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0363050 (Graf hereinafter) in view of US 2011/0315677 (Suominen hereinafter). 
Regarding claim 1, Graf a method for operating a pump that discloses wherein the pump assembly has at least one first drive means for conveying a fluid (Internal Gear 104 per Figure 1 and ¶ 41) and an electric motor for driving the first drive means (Electric motor 102 per ¶ 41), wherein the electric motor comprises at least one stator as well as one rotor (Stator 201 and rotor 202 per ¶ 43-44), wherein the rotor by way of a drive shaft is connected at least to the first drive means (Shaft connecting the driving gear 104 to the rotor 202), wherein a power input of the electric motor at least for heating the rotor takes place by means of induction (¶ 43-44).
Graf is silent with respect to the rotor being heated during operation. 
However, Suominen teaches an induction motor that discloses the rotor being heated during operation (¶ 51-53 and Abstract with Figure 1). The resultant combination would be such that wherein a power input of the electric motor at least for heating the rotor takes place by induction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Graf with the motor of Suominen to increase the effectiveness of the motor per ¶ 8 of Suominen. 
Regarding claim 2, Graf’s modified teachings are described above in claim 1 where Graf further discloses that the method comprises at least the following steps: a) operating the pump assembly in a first state in which the electric motor is driven at an electric first drive output, wherein heating of the rotor takes place by way of an electric first heating output which is at most 10% of the first drive output (¶ 13-14 discloses a first drive frequency that is not strong enough to rotate the motor with the teachings of Suominen to heat the rotor); b) operating the pump assembly in a second state in which the electric motor is driven at an electric second drive output, wherein heating of the rotor takes place by way of an electric second heating output which is at least 20% of the second drive output (¶ 17 discloses the second drive frequency to operate the motor and pump combination with the teachings of Suominen to heat the rotor).
Regarding claim 3, Graf’s modified teachings are described above in claim 1 where Graf further discloses a rotating speed of the rotor and of the drive shaft is variably adjustable by way of a first frequency signal of the electric motor (Graf ¶ 18-20).
Regarding claim 4, Graf’s modified teachings are described above in claim 1 where Graf further discloses an electric output for driving the rotor is transmitted from the electric motor by way of a first frequency signal of the electric motor (¶ 18-20 with a first frequency signal being 500 Hz), and a heating output of the rotor is transmitted by way of a second frequency signal (Suominen with Graf ¶ 18-20 with the second frequency signal being 50 kHz), wherein the first frequency signal and the second frequency signal differ by a factor of at least 2 (¶ 18-20).
Regarding claim 5, Graf’s modified teachings are described above in claim 4 where Graf further discloses that the first frequency signal and the second frequency signal are transmitted in a temporally parallel manner (¶ 18 at the initial changeover of frequencies).
Regarding claim 6, Graf’s modified teachings are described above in claim 1 where Graf further discloses that the electric motor is driven at an electric second drive output which is transmitted exclusively as a second heating output for heating the rotor (¶ 18).
Regarding claim 7, Graf teaches a pump assembly (Figures 1 and 2) that discloses at least a first drive means for conveying a fluid (Internal Gear 104 per Figure 1 and ¶ 41) and an electric motor for driving the first drive means (Electric motor 102 per ¶ 41), wherein the rotor by way of a drive shaft is connected at least to the first drive means (Shaft connecting the driving gear 104 to the rotor 202), wherein the pump assembly has a control unit which is suitable and specified for carrying out the method as claimed in claim 1 (Controller 103 per Claim 1 with the combination of Suominen as also described in Claim 1) such that an electric output for driving the rotor and a heating output for heating the rotor are able to be controlled in an at least partially mutually independent manner by the control unit (¶ 18).
Regarding claim 13, Graf teaches the use of a pump according to claim 7 for conveying a urea/water solution by the drive means (¶ 3 of Graf)
Regarding claim 16, Graf’s modified teachings are described above in claim 1 where the combination of Graf and Suominen would further disclose that when heating by induction, heat is created directly in the rotor and the heat is not transmitted into the rotor by thermal conduction (Evident from Suominen Abstract and ¶ 51-53)
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0363050 (Graf) in view of US 2011/0315677 (Suominen) and further in view of US 2004/0018104 (Watkins hereinafter).
Regarding claim 8, Graf’s modified teachings are described above in claim 7 but are silent with respect that the electric motor is an axial flow motor, and wherein the rotor and the stator are disposed beside one another along an axial direction.
However, Watkins teaches a fluid pump that discloses an axial flow motor wherein the rotor and the stator are disposed beside one another along an axial direction (Figure 3 shows the rotor 139 stacked with the stator 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the motor of Graf with the motor of Watkins to provide the well-known and predictable result of driving the pump.
Regarding claim 9, Graf’s modified teachings are described above in claim 8 where the combination of Graf and Watkins would further disclose that the stator is disposed so as to be separated in a fluid-tight manner from the rotor (Watkins Figure 3 shows the stator fluidically isolated from the rotor, ¶ 63-66).
Regarding claim 10, Graf’s modified teachings are described above in claim 7 where Graf further discloses that the first drive means is disposed in a first housing (Figure 1 Housing 101), wherein the first housing has a fluid inlet (Inlet 106) and a fluid outlet (Outlet 107).
Graf is silent with respect to the rotor along an axial direction is disposed outside the first housing.
However, Watkins teaches a fluid pump that discloses an axially separated motor with a wet rotor and pump (Figures 1 and 3) that discloses the pump being within a first housing (Housing 136, section surrounding the impeller 156), where the first housing has an inlet and outlet (Inlet 120 and Outlet 122 per Figure 3); and the rotor along an axial direction is disposed outside of the first housing (Rotor 139 is shown separated from the first housing in Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing with the teachings of Watkins to allow for the pump driving means to be submerged in the fluid with the rotor while keeping the powered stator away from the liquid. 
Regarding claim 11, Graf’s modified teachings are described above in claim 8 where the combination of Graf and Watkins would further disclose that the rotor on an end side facing the first housing has a structure which is suitable for conveying a fluid (End facing the impeller 156 has the inlet and outlet and therefore is suitable [Under the broadest reasonable interpretation] for conveying a fluid).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0018104 (Watkins) in view of US 2017/0363050 (Graf) and further in view of US 2011/0315677 (Suominen).
Regarding claim 12, Watkins teaches a tank assembly (Figures 1 and 3) that discloses at least a tank for storing a fluid (Tank 102 with water 104) as well as a pump assembly (Pump 110) wherein at least the rotor (Rotor 139) and the first drive means (Pump 156) are disposed within the tank (Figures 1 and 3 of Watkins), wherein the stator (Stator 130) is disposed in a second housing (Second housing 124 in Figure 3) which is fluid-tight in relation to the fluid stored in the tank (Evident of Figures 1 and 3).
Watkins is silent with respect to the pump assembly of Claim 7 being used.
However, Graf and Suominen, as combined above, disclose the specifics of the pump in claim 7 (Please refer to claim 7’s rejection above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Watkins with the operation of Graf/Suominen to further optimize the driving of the pump. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0018104 (Watkins) in view of US 8944786 (McDougall hereinafter).
Regarding claim 14, Watkins teaches an electric motor (Figures 1 and 3) that discloses at least one stator (Stator 130) as well as one rotor (Rotor 139), wherein the electric motor is an axial flow motor (Seen in Figure 3), and wherein the rotor and the stator are disposed beside one another along an axial direction (Figure 3); wherein the stator (130) has a multiplicity of cores (Figure 2 shows the cores of 130) which along a circumferential direction are disposed beside on another on a common first diameter and are in each case surrounded by one coil (¶ 68); wherein the rotor has a magnet on a common second diameter on a support (Magnet 137 in Figure 2).
Watkins is silent with respect to a plurality of magnets being used on the rotor which along the circumferential direction are disposed beside one another.
However, McDougall teaches a fluid pump that discloses the use of a plurality of magnets on the rotor which along the circumferential direction are disposed beside one another (Figure 2, Plate 72 is on the rotor and contains a plurality of magnets 62/63 per Column 7 Lines 4-25). The resultant combination would be such that each magnet in the circumferential direction extends across a first angular range (McDougall Figure 4), and wherein the magnets are disposed so as to be mutually spaced apart by a second angular range (McDougall Figure 4), wherein the second angular range is at least 30% of the first angular range (McDougall Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular bar magnet of Watkins with the plurality of magnets in McDougall to ensure the rotor and stator stay aligned during operation.
Regarding claim 15, Watkins’ modified teachings are described above in claim 14 where the combination of Watkins and McDougall would further disclose that the second angular range is formed by the support (Support holding the magnets 62/63 of McDougall), wherein the support is heatable by the stator by induction (The stator is fully capable of heating the surrounding supports for the rotor magnets of McDougall).

Response to Arguments
Applicant’s arguments, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-7 and 13 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Suominen. 
Applicant’s arguments regarding claims  14 and 15 have been reviewed however they are not found to be persuasive. Applicant has cited MPEP 2125 II for arguing that the drawings of McDougal do not teach the required spacing because McDougal’s drawings are not to scale. For clarity, MPEP 2125 II will be recited, 
“When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)”

Applicant has omitted the latter half of the section II stating that “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)” The drawings of McDougal are clear enough to allow one of ordinary skill in the art to reasonably teach the limitations of claim 14 as cited above in the rejection of claim 14. For at least this reason, Applicant’s arguments regarding claims 14 and 15 are not found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746